DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Status of Claims 
Claim(s) 1, 5-9, 11-12 are pending in the application. Claim(s) 2-4, 10, and 13 have been canceled. Claim 14 has been added. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sidhu (GB 2508335A).
As Per Claim 1, Sidhu discloses a method for manufacturing at least a portion of a part by successive depositions of layers [abstract], comprising the following steps:
 a) depositing a first layer of molten metal on a substrate, so as to form a first metallic bead on the substrate [Claim 1; “…adding metallic material to the melted portion and moving the heat source relative to the work piece whereby progressively to form a layer of metallic material on the work piece…”],
 b) depositing a second layer of molten metal on said first bead, so as to form a second metallic bead on said first bead [Claim 1; “…adding metallic material to the melted portion and moving the heat 
 c) repeating steps a) and then b) for each new metallic layer to be deposited on top of the previous bead, until the formation of said at least one portion of the part [Claim 1; “…adding metallic material to the melted portion and moving the heat source relative to the work piece whereby progressively to form a layer of metallic material on the work piece; d) repeating steps b) and c) as required, whereby progressively to form the component..”], 
d) compressing, after performing n instances of deposition step c), n being greater than or equal to 1, the formed bead , wherein the step of compressing the formed bead is performed before the complete cooling of said bead [Claim 1; “…while progressively forming the component, measuring stresses tending to distort the work piece with the measuring means and, if such stresses are measured to be above a predetermined threshold, stress relieving the work piece while mounted to the apparatus whereby to reduce distortion to a predetermined level…”; the reference clearly discloses progressively compressing each of the layers if a stress is above a predetermined threshold], the compression step being performed by shot peening of said bead [Claim 6; “…the step of stress relieving the layer comprises applying a peening step to the layer….”] when the material of said bead is at a temperature of more than 100 C. [Page. 11, Lines 7-11; “…In the present embodiment, the powder is stainless steel 316 powder…” the reference explicitly states that the stress relieving of the bead is done progressively during the welding process, in particular, after melting of the metallic material, which the reference explicitly states is a stainless steel powder. Moreover, stainless steel has a melting temperature of greater than 100 C (https://www.thyssenkrupp-materials.co.uk/stainless-steel-melting-points.html) Thus, it is clear that the reducing stresses occurs when the material is above 100 C, considering the reference clearly discloses that stress relief is conducted progressively after melting of the material has occurred.]
As Per Claim 7, Sidhu discloses wherein the compression step of compressing the formed bead is configured to enable one or more of the following:
 i) introduction of residual compression stress to counter the residual fusion generated tensile stress, in order to minimize deformation [Claim 1; “…while progressively forming the component, measuring stresses tending to distort the work piece with the measuring means and, if such stresses are measured to be above a predetermined threshold, stress relieving the work piece while mounted to the apparatus whereby to reduce distortion to a predetermined level…”]
 ii) pickling of any oxide layer that has developed on the surface of the bead, and/or 1 iii) modification of the initial bead microstructure by shot peening to achieve a homogeneous microstructure; and
 iv) densification of the deposited matter to reduce the porosity induced by the additive manufacturing process.
As Per Claim 11, Sidhu discloses all limitations of the invention the step of compressing the formed bead is performed when the material of said bead is at a temperature of more than 200*C. [Claim 1; “…while progressively forming the component, measuring stresses tending to distort the work piece with the measuring means and, if such stresses are measured to be above a predetermined threshold, stress relieving the work piece while mounted to the apparatus whereby to reduce distortion to a predetermined level…”, moreover in the reference Page. 11, Lines 7-11; “…In the present embodiment, the powder is stainless steel 316 powder…” the reference explicitly states that the stress relieving of the bead is done progressively during the welding process, in particular, after melting of the metallic material, which the reference explicitly states is a stainless steel powder. Moreover, stainless steel has a melting temperature of greater than 200 C (https://www.thyssenkrupp-materials.co.uk/stainless-steel-melting-points.html) Thus, it is clear that the reducing stresses occurs when the material is above 100 C, considering the reference clearly discloses that stress relief is conducted progressively after melting of the material has occurred.]
As Per Claim 12, Sidhu discloses wherein the step of compressing the formed bead is performed when the material of said bead is at a temperature of about 300°C. [Claim 1; “…while progressively forming the component, measuring stresses tending to distort the work piece with the measuring means and, if such stresses are measured to be above a predetermined threshold, stress relieving the work piece while mounted to the apparatus whereby to reduce distortion to a predetermined level…”, moreover in the reference Page. 11, Lines 7-11; “…In the present embodiment, the powder is stainless steel 316 powder…” the reference explicitly states that the stress relieving of the bead is done progressively during the welding process, in particular, after melting of the metallic material, which the reference explicitly states is a stainless steel powder. Moreover, stainless steel has a melting temperature of greater than 200 C (https://www.thyssenkrupp-materials.co.uk/stainless-steel-melting-points.html) Thus, it is clear that the reducing stresses occurs when the material is above 100 C, considering the reference clearly discloses that stress relief is conducted progressively after melting of the material has occurred.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu (GB 2508335A) in view of DeMuth (US 2017/0120332) in further view of Grad (US 5619877)
As Per Claim 5, Sidhu discloses all limitations of the invention except wherein shot peening is performed with particles of a material a powder material used for the manufacturing of the beads, the size of said particles for shot peening being different from the size of particles of said powder.
DeMuth, much like Sidhu, pertains to an additive manufacturing system and method. [abstract] 
DeMuth discloses wherein shot peening is performed with particles of a powder material used for the manufacturing of the beads. [Par. 185; “…a manual or robotic system may use the same granular material (i.e., the same granular material used to create the parts) as a shot media in a peening process to improve a surface finish of the parts….”]
DeMuth discloses the benefits of shot peening with the same material in that it improves the surface finish of the parts made. [Par. 185] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method as taught by Sidhu in view of the method as taught by Demuth to further include wherein shot peening is performed with particles of a material a powder material used for the manufacturing of the beads to improve the surface finish of the parts made. [Par. 185]
Neither Demuth nor Sidhu disclose the size of said particles for shot peening being different from the size of particles of said powder.
Graf, much like Demuth and Sidhu, utilizes the method of peening an article to minimize tracking (distortion, damage) on a surface of the article. [abstract]

Graf discloses the benefits of peening with different particle sizes in that minimizes tracking (damage/distortion) to an article’s surface. [abstract; “…a plurality of asymmetrically arranged peening particles positioned to minimize tracking on a workpiece….”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of shot peening as taught by Demuth and Sidhu in view of the peening as taught by Graf to further include the size of said particles for shot peening being different from the size of particles of said powder to reduce tracking (damage/distortion) on the article surface from peening. [abstract] 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu (GB 2508335A) in view of Sawaguchi (US 2010/0330385)
As Per Claim 6, Sidhu discloses all limitations of the invention except wherein shot peening is performed with particles of material that is different from material used to manufacture the beads.
Sawaguchi, much like Sidhu, pertains to a method for treating a surface including beam irradiation steps. [abstract]
Sawaguchi discloses wherein shot peening is performed with particles of material that is different from material used to manufacture the article. [Par. 17; “…tableting surface of a base metal material (1) is subjected to shot peening using different type metal grains (2) made of a different type of metal from the base metal material (1)…”] 
Sawaguchi discloses the benefits of the shot peening with different particles of material in that it does not require affluent treatment. [Par. 74; “…Dissimilar to different type metal film formation by plating, shot peening does not require effluent treatment…”] 

Claim(s) 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu (GB 2508335A) in view of Butler (US 5778713)
As Per Claim 8, Sidhu discloses a laser head [Fig. 3, #24] configured to melt the filler metal to create a bead [Page 11, Lines 1-5; “…The laser 24 is focused upon a focal point 28 on an upper surface 18 of the work piece 3, whereby to melt the surface 18 to form a weld pool…”], and
a nozzle [Fig. 3, #26] configured for the compression of said bead [Page. 11-12; Lines 26-30 & Lines 1-2; “…The bead 30 is cooled to a crystallised state using the forced cooling gas nozzle 26. This may use air or a cryogenic spray jet, for example…the cooled bead 30 is then treated with the high frequency pulsed laser 27 to reduce residual stress and modify the microstructure….”; the reference explicitly discloses that using the cryogenic spray is the first step of compression…”], the nozzle [Fig. 3, #26] being configured to follow the laser head [Fig. 3, #24] to impact the bead [Fig. 3, #30] 
Sidhu does not explicitly disclose the nozzle following the laser head with a slight delay that is determined based on the distance d between the nozzle and the laser head, d being a factor of the cooling temperature of the bead and the temperature that is suitable for the compression of the bead.
Butler, much like Sidhu, pertains to a method and apparatus for peening objects. 
Butler discloses adjusting the nozzle [Fig. 1, #2] with a slight delay that is determined based on distance d, d being a factor of the cooling temperature of the workpiece [Fig. 1, #5] and the temperature that is suitable for the compression of the bead. [Claim 14; “…comprising stand off control means for adjusting the distance between said nozzle and said workpiece to be sufficient to cold work the workpiece without removing material from the workpiece….”the reference explicitly discloses the need to control the distance of the nozzle and the workpiece when shotpeening to ensure proper cold work is being done. Moreover, the reference explicitly discloses the need to control the distance/temperature of the peening process to avoid cavities in the workpiece, “…The final factor is the temperature effect. If the fluid temperature is close to the boiling point there is an increased tendency to cavitate. The invention in all embodiments heats the fluid and substantially increases cavitation and peening effect….” (Col. 3, Lines 34-40) Furthermore, the examiner would also like to note that there is nowhere stated in the instant application on a specific controlling method of determining a cooling temperature and/or suitable temperature for the compression of the bead other than it should be taken into account (Par. 32 of the instant application)]
Butler discloses the benefits of controlling the distance of the workpiece and the temperature of the peening in that avoids cavities and other deformations of the workpiece. [Col. 3, Lines 34-40]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sidhu in view of the peening operation as taught by Butler to further include the nozzle following the laser head with a slight delay that is determined based on the distance d between the nozzle and the laser head, d being a factor of the cooling temperature of the bead and the temperature that is suitable for the compression of the bead to ensure that the peening operation does not cause cavities and deformations of the bead. [Col. 3, Lines 34-40]
As Per Claim 14, Sidhu discloses wherein steps a) and b) are perform using a laser head [Fig. 3, #24] configured to melt a filler metal to form the molten metal  [Claim 1; “…adding metallic material to the melted portion and moving the heat source relative to the work piece whereby progressively to form a layer of metallic material on the work piece…”], and wherein the shot peening is perform through a shot peening nozzle [Fig. 3, #26]. 
Sidhu does not explicitly disclose the nozzle is configured to move with a slight delay that is determined based on the distance between the shot peening nozzle and the laser head, the distance 
Butler discloses adjusting the nozzle [Fig. 1, #2] with a slight delay that is determined based on distance d, d being a factor of the cooling temperature of the workpiece [Fig. 1, #5] and the temperature that is suitable for the compression of the bead. [Claim 14; “…comprising stand off control means for adjusting the distance between said nozzle and said workpiece to be sufficient to cold work the workpiece without removing material from the workpiece….”the reference explicitly discloses the need to control the distance of the nozzle and the workpiece when shotpeening to ensure proper cold work is being done. Moreover, the reference explicitly discloses the need to control the distance/temperature of the peening process to avoid cavities in the workpiece, “…The final factor is the temperature effect. If the fluid temperature is close to the boiling point there is an increased tendency to cavitate. The invention in all embodiments heats the fluid and substantially increases cavitation and peening effect….” (Col. 3, Lines 34-40) Furthermore, the examiner would also like to note that there is nowhere stated in the instant application on a specific controlling method of determining a cooling temperature and/or suitable temperature for the compression of the bead other than it should be taken into account (Par. 32 of the instant application)]
Butler discloses the benefits of controlling the distance of the workpiece and the temperature of the peening in that avoids cavities and other deformations of the workpiece. [Col. 3, Lines 34-40]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sidhu in view of the peening operation as taught by Butler to further include the nozzle following the laser head with a slight delay that is determined based on the distance d between the nozzle and the laser head, d being a factor of the cooling temperature of the bead and the temperature that is suitable for the compression of the bead to ensure that the peening operation does not cause cavities and deformations of the bead. [Col. 3, Lines 34-40]
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu (GB 2508335A) in view of Fritz (EP 0529816)
As Per Claim 9, Sidhu discloses all limitations of the invention except wherein the laser head and the nozzle are supported by a shared robotic arm. 
Fritz, much like Sidhu, pertains to a method and apparatus for forming a three-dimensional part. [abstract] 
	Fritz discloses the laser head [Fig. 2, #10] and the nozzle [Fig. 2, #26] are supported by a shared robotic arm [Fig. 2, #20].
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser head and nozzle as taught by Sidhu in view of the robotic arm as taught by Fritz to further include the laser head and the nozzle are supported by a shared robotic arm to optimize the workspace needed to deposit material upon in creating the object. 

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
Applicant asserts that Sidhu’s cooling step is not able to relieve stress in the bead as it only allows the bead to cool and not reduce residual stresses in the bead. 
Nowhere in the recited claims does it require that said cooling step is responsible for reducing residual stresses.
Sidhu explicitly states “…The step of stress relieving the layer may comprise applying high s frequency peening to the layer which may be in the form of applying pulsed laser treatment or ultra-sonic impact treatment to a surface of the layer….”; Page 7, Lines 13-17], much like applicant has recited in the claims.

Applicant further asserts that due to the bean being “very thin”, the compression step is not achieved before the complete cooling of the bead while the temperature is more than 100 C. 
Examine respectfully disagrees. The reference explicitly discloses that  [“…while progressively forming the component, measuring stresses tending to distort the work piece with the measuring means and, if such stresses are measured to be above a predetermined threshold, stress relieving the work piece while mounted to the apparatus whereby to reduce distortion to a predetermined level…” (Claim 1) further in [Claim 6; “…the step of stress relieving the layer comprises applying a peening step to the layer….”] 
The reference explicitly states that the stress relieving of the bead is done progressively during the welding process, in particular, after melting of the metallic material and not exclusive till when cooling is done.
Further, the reference explicitly states is a stainless steel powder “…In the present embodiment, the powder is stainless steel 316 powder…”(Page 11, Lines 7-11). Stainless steel has a melting temperature of greater than 100 C (https://www.thyssenkrupp-materials.co.uk/stainless-steel-melting-points.html) Thus, it is clear that the reducing stresses occurs when the material is above 100 C, considering the reference clearly discloses that stress relief is conducted progressively after melting of the material has occurred.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                           
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761